EXHIBIT 10(e)18

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

MISSISSIPPI POWER COMPANY

 

Effective as of March 1, 2006, the following are the annual base salaries of the
Chief Executive Officer and certain other executive officers of Mississippi
Power Company (the “Company”).

 

Anthony J. Topazi

President and Chief Executive Officer

$349,215

Bobby J. Kerley

Vice President

$226,961

Frances Turnage

Vice President, Treasurer and Chief Financial Officer

$196,770

Kimberly Flowers

Vice President

$196,626

John Atherton

Vice President

$156,590

 

Gene L. Ussery, Jr., Vice President of Georgia Power Company, served as Vice
President of the Company until March 5, 2005. Mr. Ussery’s annual base salary
for the year ended December 31, 2005 was $256,798.

 

Michael W. Southern, Senior Vice President, Comptroller and Chief Financial
Officer of Southern Power Company, served as Vice President, Treasurer and Chief
Financial Officer of the Company, until March 17, 2005. Mr. Southern's annual
base salary for the year ended December 31, 2005 was $254,054.

 

 

 

 

 

 